DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119(e) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Application No. 62/642,578, fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Appendix 5 discloses training a neural network and outputting a hash and briefly discusses a loss function, however, there is no description of the training images, the true class category vector, training a convolutional neural network to emit an object classification vector and a hash string, minimizing a hash-augmented loss function, where the hash-augmented loss function comprises loss terms, determining a current hash string and current classification vector by the convolutional neural network, and if the current hash string is present in a data store, obtaining object properties using the current hash string, otherwise, providing a classification based on the current classification vector to the data store.  Accordingly, claims 1-3 and 5-8 are not entitled to the benefit of the prior application 62/642,578.  
However, Examiner notes that there is adequate support and enablement for the claims in prior-filed application, Application No. 62/689,989, thus, claims 1-3 and 5-8 are entitled to the benefit of the prior application 62/689,989.
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/31/2019 and 09/28/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Allowable Subject Matter
Claims 1-3 and 5-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, Vyas et al. (US 2019/0121877) discloses training a neural network to generate a set of hash codes based on a set of training images and minimizing a loss function, however, there is no mention of a classifier loss term and hash loss term nor does it disclose receiving a true class category vector or the rest of the limitations of the claim.  Fan (CN107885764) discloses training a convolutional neural network to emit a feature vector and a hash code as well as disclosing a loss function and a penalty factor based on a distance between an error image and an input image, however, it does not disclose the loss function comprising a classifier loss term and a hash loss term as is described in the claim nor does it disclose the rest of the limitations of the claim.  Huang (CN104834748) discloses receiving a training bundle and generating a hash function by training a convolutional neural network and also discloses a hash loss function and penalty terms, however, there is no mention of the rest of the limitations of the claim.  Thus, while different prior arts disclose generally the concept of training a convolutional neural network and outputting a vector and hash string as well as generating a loss function and penalty terms, none of the prior arts disclose or have reasonable motivation to combine to disclose all of the limitations of the claim as a whole.
With regards to claims 2, 3, and 5-8, they are dependent on allowed claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Applicants are directed to consider additional pertinent prior art included on the Notice of References Cited (PTOL 892) attached herewith.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROL WANG whose telephone number is (571)272-5766. The examiner can normally be reached 9:30-3:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sumati Lefkowitz can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CAROL WANG/Primary Examiner, Art Unit 2662